DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 07/05/2022, claims 1-2, 5-6, 8 and 12 have been amended. Therefore, claims 1-20 are currently pending for the examination.

 Terminal Disclaimer 
3.	The terminal disclaimer filed on 08/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/010,047 has been reviewed and is accepted. The terminal disclaimer has been recorded.
	
Statement of Substance of Interview 
4.	Examiner initiated the interview regarding compact prosecution and discussed the allowable subject matter related with dependent claims 3, 10 and 14. Applicants agreed to amend claims 1, 2, 3, 8, 9, 10, 12, 14 and 18 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention.


     Response to Amendments
5.	Examiner acknowledged that Applicant point out Zhang (US 2014/0369251 A1) publication date (12/18/2014) is not one year later than the established date of claimed invention (12/15/2015), however, note that Zhang (US 2014/0369251 A1) is the Related US Application Data of PCT/CN2012/078531 (WO 2013/102346 A1) and Examiner relied on the publication date (07/11/2013) of PCT/CN2012/078531 (WO 2013/102346 A1). Publication date (07/11/2013) of WO 2013/102346 A1 is more than one year prior than Current application’s priority date (12/15/2015). Therefore, Zhang is qualified as a prior art reference (examiner cited US 2014/0369251 A1 as a English translation of WIPO publication).
Applicants have amended each of independent claims 1, 8 and 12  in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention.  Therefore, claims 1-20  are allowable with examiner’s amendment.

   Examiner’s Amendment
6. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claims 1, 2, 3, 8, 9, 10, 12, 14 and 18 were authorized by Applicant's representative Jonathan Polk during the examiner-initiated interview conducted on 08/17/2022.
7. The application has been amended as follows:	
1.(Currently Amended) A group multicast method implemented by a mobile network platform and comprising: 
receiving an access request for a device group, wherein the access request is sent by a service layer apparatus, wherein the access request includes an identifier of the device group and request content, and wherein the device group is a group that includes a member device supporting mobile network multicast in a machine-to-machine (M2M) communications group and the mobile network platform is requested to create the device group;
determining an identifier of an external group corresponding to the device group, wherein the mobile network platform stores a correspondence between the external group and the device group, wherein the identifier of the external group is stored in a mobile network server and the external group is a group created by the mobile network server according to an instruction of the mobile network platform, and wherein each member device in the external group supports mobile network multicast and the member device in the external group is the member device included in the device group;
allocating a response address to the member device in the device group, wherein the response address is for receiving a response from the member device in the device group in response to an access command;
sending a mobile network multicast request to the mobile network server, wherein the mobile network multicast request carries the identifier of the external group and the request content, wherein the mobile network multicast request the access command to the member device in the external group in a mobile network multicast communication manner, and wherein the access command carries the request content to request to access the member device in the external group; and
receiving response information sent by the member device in the external group.

2.(Currently Amended) The group multicast method of claim 1, wherein after receiving the response information sent by the member device, the group multicast method further comprises:
aggregating the response information 
sending the aggregated response information to the service layer apparatus.

3.(Currently Amended) The group multicast method of claim 1, multicast request and the access command further carry the response address.

8.(Currently Amended) A mobile network platform comprising:
a receiver configured to receive an access request for a device group, wherein the access request is sent by a service layer apparatus, wherein the access request includes an identifier of the device group and request content, and wherein the device group is a group that includes a member device supporting mobile network multicast in a machine-to-machine (M2M) communications group and the mobile network platform is requested to create the device group;
a processor 
determine an identifier of an external group corresponding to the device group, wherein the mobile network platform stores a correspondence between the external group and the device group, wherein the identifier of the external group is stored in a mobile network server and the external group is a group created by the mobile network server according to an instruction of the mobile network platform, and wherein each member device in the external group supports mobile network multicast and the member device in the external group is the member device included in the device group; and
allocate a response address to the member device in the device group, wherein the response address is for receiving a response from the member device in the device group in response to an access command; and
a transmitter configured to send a mobile network multicast request to the mobile network server, wherein the mobile network multicast request carries the identifier of the external group and the request content, wherein the mobile network multicast request the access command to the member device in the external group in a mobile network multicast communication manner, and wherein the access command carries the request content to request to access the member device in the external group, and
wherein the receiver is further configured to receive response information sent by the member device in the external group.

9.(Currently Amended) The mobile network platform of claim 8, wherein the processor is further configured to aggregate the response information 

10.(Currently Amended) The mobile network platform of claim 8, 

12.(Currently Amended) A computer program product comprising instructions that are stored on a non-transitory computer-readable medium and that, when executed by a processor, cause an apparatus to:
receive an access request for a device group, wherein the access request is from a service layer apparatus, wherein the access request comprises a first identifier of the device group and request content, and wherein the device group comprises a member device supporting mobile network multicast in a machine-to-machine (M2M) communications group;
storing a correspondence between an external group and the device group, wherein the external group comprises the member device;
determining, based on the correspondence, a second identifier of the external group corresponding to the device group;
allocate a response address to the member device in the device group, wherein the response address is for receiving a response from the member device in the device group in response to an access command;
sending a mobile network multicast request to a mobile network server, wherein the mobile network multicast request carries the second identifier and the request content, wherein the mobile network multicast request instructs the mobile network server to send the access command to the member device in the external group in a mobile network multicast communication manner, and wherein the access command carries the request content to request access to the member device; and 
receiving, in response to the mobile network multicast request, response information from the member device.

14.(Currently Amended) The computer program product of claim 12, wherein the mobile network multicast request and the access command further carry the response address.

18.(Currently Amended) The computer program product of claim 16, wherein the instructions further cause the apparatus to:
determine a multicast type of the device sub-group; and 
allocate the response address to the member device by allocating the response address to a member device in the device sub-group according to the multicast type.

Allowable Subject Matter
8.	In the Amendment application filed on 07/05/2022, claims 1-20  are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
9.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“allocating a response address to the member device in the device group, wherein the response address is for receiving a response from the member device in the device group in response to an access command” in combination with other claim limitations as specified in claims 1, 8 and 12.
Note that the first closest prior art, HUANG et al. (US 2013/0346504 A1), hereinafter “Huang” teaches: receiving an access request (Figs. 1, 3-4, paragraphs [0051], [0080], M2M group access request) for a device group (Figs. 1, 3, paragraphs [0051], [0080], M2M group entities), wherein the access request is sent by a service layer apparatus (Figs. 1, 3-4, paragraphs [0051], [0080], M2M application), wherein the access request includes an identifier of the device group (Figs. 1, 3-4, paragraphs [0051], [0080], group identifier of a group) and request content (Figs. 1, 4, paragraphs [0051], [0080], access request is, for example, a creation request, an update request, a deletion request, an acquisition request, or a subscription request), and wherein the device group is a group that includes a member device (Figs. 1, 3-4, paragraphs [0051], [0080], M2M group entity/member) supporting mobile network multicast in a machine-to-machine (M2M) communications group and the mobile network platform is requested to create the device group (Figs. 1, 3-4, paragraphs [0051], [0080], service function entity from sending access requests to all of the group members); and receiving response information sent by the member device in the external group (Figs. 1, 3-4, paragraphs [0054],[0078], [0080], receiving, from all sub-group members).
Note that the second closest prior art, Zhang (US 2014/0369251 A1), hereinafter “Zhang” teaches: determining, by the mobile network platform (Figs. 2, 4, paragraphs [0115], [0143], [0147], [0253], multicast request and member address mapping relationship), an identifier of an external group corresponding to the device group (Figs. 2, 4, paragraphs [0115], [0143], [0147], [0253], N1 analyzes the group resource Grp10 and its member resources m101 and m102, wherein the mobile network platform stores a correspondence between the external group and the device group group (Figs. 2, 4, paragraphs [0115], [0143], [0147], [0253], multicast group may be created for the member resources m101 and m102), wherein the identifier of the external group is stored in a mobile network server and the external group is a group created by the mobile network server according to an instruction of the mobile network platform (Figs. 2, 4, paragraphs [0115], [0143], [0147], [0253], group resource Grp5 on the M2M gateway G1 is Grp5, where member resources included are m51, m52, and m53 on M2M devices D1, D5, and D6 respectively), and wherein each member device in the external group supports mobile network multicast and the member device in the external group is the member device included in the device group (Figs. 2, 4, paragraphs [0115], [0143], [0147], [0253], URI corresponding to the member resources m51, m52, and m53 is a root symbol and the mapping relationship between URI and the multicast address of the group resource Grp5 and the mapping relationship between the URI and the member resources (m51, m52, and m53) are as shown in Table 2); and sending, by the mobile network platform, a mobile network multicast request to the mobile network server, wherein the mobile network multicast request carries the identifier of the external group and the request content (Figs. 2, 4, paragraphs [0256], [0258], [0259], G1 is a local multicast router shared by D1 and D2, D1 and D2 respectively send an MLD/IGMP report command to G1 to join the corresponding multicast group), wherein the mobile network multicast request is used to instruct the mobile network server to send an access command to the member device in the external group in the mobile network multicast communication manner, and wherein the access command carries the request content to request to access the member device in the external group (Figs. 2, 4, paragraphs [0256], [0258], [0259], according to the group resource identifier Grp10, that a mapping relationship is established for the group resource Grp10).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. Rather, the prior art Zhang teaches “the first group server requests, according to a determination result in step 203-3, the second group server to create a second group resource on the second group server, where the second group resource includes member resources that are not managed by the first group server and can be accessed through the second group server” (Figs. 2, 4, paragraph [0131]).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 


Citations of Pertinent Prior Art 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Palanisamy et al. (US 2016/0007138 A1) entitled: "COORDINATED GROUPING FOR MACHINE TYPE COMMUNICATIONS GROUP BASED SERVICES"
• Wang et al. (US 2015/0223028 A1) entitled: "BROADCAST/MULTICAST USED FOR M2M/MTC"
•  LIU et al. (US 2015/0146670 A1) entitled: " ENHANCED PHYSICAL DOWNLINK CONTROL CHANNEL TRANSMISSION METHOD AND APPARATUS"
• Chao et al. (US 10,200,850 B2) entitled: "METHOD OF DISTRIBUTING GROUP MESSAGE OF MACHINE TYPE COMMUNICATION"
• Zhang (US 9,942,726 B1) entitled: "GROUP TRIGGER METHOD, APPARATUS, AND SYSTEM"
• Ryu et al. (US 10,440,524 B2) entitled: "METHOD FOR TRANSMITTING AND RECEIVING A GROUP MESSAGE IN WIRELESS COMMUNICATION SYSTEM AND DEVICE THEREFOR"
• Won et al. (US 10,694,496 B2) entitled: "METHOD AND APPARATUS FOR TRANSMITTING GROUP MESSAGE TO USER EQUIPMENT (UE)"


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414